97 F.3d 1448
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifton H. RICHARDSON, Plaintiff--Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  J.A. Smith, Sergeant;Sergeant Berry;  M. Lefever, Ms.;  Rufus Fleming, Warden;R.A. Young, Regional Director;  A.C. Downs, ReportingOfficer, Defendants--Appellees.
No. 96-7045.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996Decided Oct. 2, 1996

Clifton H. Richardson, Appellant Pro Se.  Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to vacate judgment filed pursuant to Federal Rule of Civil Procedure 60(b)(1) and denying his request for an extension of the appeal period.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Richardson v. Virginia Dep't of Corr., No. CA-95-706 (E.D.Va. May 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED